Title: John Hemmings to Thomas Jefferson, 8 December 1819
From: Hemmings, John (Hemings)
To: Jefferson, Thomas


					
						Dear sir
						
							Poplar forest
							Dec 8th 19.
						
					
					your letter of  nov. 27th got to me on Dec. 3. with respect to the windows al the irons answers very well exept the one in the center wich the pin passes thro that dos not go free the one puls contrary to the other but it is oing to the rughness of them as yet but when the com to weare a lettle tha will fit better as to the opening back to the wall tha Lays flat agins the face of the weall & Lays well to the face of the sash I think tha ar rether to slender ef the  across tassels had one hold mor be tewen the socket & the other three tha wold be much studer but tha dose very well as the is the openings of these doors weare 48. Is: & the doors only 44. I hav got new gambes of 2. inchs thickness & flush them out to resore both door & sash I have put up the gambes and the architravs but tha can not return on the top on the out side fore fear of being obstructive to the Light of the sash tha runs up from the  bothom to the top & buts  agains the Plaster as it is I had to reduse the emposts down to 3 inches on the inside tha shoe 3 inchs but the out side only 2. inchs i am readey for feting up the doors and hanging them I still keep the Day in vue of seting out from Poplar forest for monticello that is on the 13th. I expect Henry is near Poplar forest by thist time I shuld do the spining machine at eny rate what it wants don to it
					
						I am your obedient servent
						
							John Hemings
						
					
				